      Case 2:19-cv-00064-LGW-BWC Document 58 Filed 06/21/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION

  JOSEPH POPPELL, ET AL.,                          )
                                                   )
                         Plaintiffs,               )    Civil Action No. 2:19-cv-00064-LGW-
                                                   )    BWC
          v.                                       )
                                                   )
  CARDINAL HEALTH, INC., ET AL.,                   )
                                                   )
                         Defendants.               )


       MOVING DEFENDANTS’ NOTICE OF INTENT TO FILE REPLY BRIEF

       COME NOW Moving Defendants Cardinal Health, Inc., Cardinal Health 108, LLC,

Cardinal Health 110, LLC, Cardinal Health 112, LLC, Cardinal Health 113, LLC, Cardinal

Health 116, LLC, Cardinal Health 200, LLC Cardinal Health 414, LLC, McKesson Corporation,

McKesson Drug Company, LLC, McKesson Medical-Surgical, Inc., and McKesson Medical-

Surgical Minnesota Supply, Inc., through counsel, and pursuant to S.D. Ga. Local Rule 7.6,

respectfully notify the Court and Clerk of their intention to file a reply to Plaintiffs’ Response to

Moving Defendants’ Motion to Reopen Case and For Relief Pursuant to Rule 60(b)(3) (Doc. 57).

       Respectfully submitted this 21st day of June, 2019.


                                             /s/ Cody S. Wigington
                                             S. Derek Bauer (admission application forthcoming)
                                             (Georgia Bar No. 042537)
                                             Christopher A. Wiech (admission application
                                             forthcoming)
                                             (Georgia Bar No. 757333)
                                             Cody S. Wigington
                                             (Georgia Bar No. 653519)
                                             Jacqueline T. Menk (admission application
                                             forthcoming)
                                             (Georgia Bar No. 728365)
                                             BAKER & HOSTETLER LLP
                                             1170 Peachtree Street, Suite 2400
Case 2:19-cv-00064-LGW-BWC Document 58 Filed 06/21/19 Page 2 of 3



                             Atlanta, Georgia 30309-7676
                             Telephone:    (404) 459-0050
                             Facsimile:    (404) 459-5734
                             dbauer@bakerlaw.com
                             cwiech@bakerlaw.com
                             cwigington@bakerlaw.com
                             jmenk@bakerlaw.com

                             Counsel for Cardinal Health, Inc., Cardinal Health
                             108, LLC, Cardinal Health 110, LLC, Cardinal
                             Health 112, LLC, Cardinal Health 113, LLC,
                             Cardinal Health 116, LLC, Cardinal Health 200, LLC
                             Cardinal Health 414, LLC


                             HUNTER, MACLEAN, EXLEY & DUNN, P.C.
                             /s/ John M. Tatum
                             John M. Tatum
                             Georgia Bar No. 699000
                             200 East Saint Julian Street
                             Post Office Box 9848
                             Savannah, Georgia 31412-0048
                             (912) 236-0261
                             (912) 236-4936 (facsimile)
                             Email: jtatum@huntermaclean.com


                             KREVOLIN & HORST, LLC
                             Halsey G. Knapp, Jr. (admission pending)
                             Georgia Bar No. 425320
                             Adam M. Sparks (admission application
                             forthcoming)
                             Georgia Bar No. 341578
                             1201 W. Peachtree Street, N.W.
                             Suite 3250, One Atlantic Center
                             Atlanta, Georgia 30309
                             (404) 888-9700
                             (404) 888-9577 (facsimile)
                             Email: hknapp@khlawfirm.com
                             Email: sparks@khlawfirm.com

                             Attorneys for McKesson Corporation; McKesson
                             Drug Company, LLC; McKesson Medical-Surgical,
                             Inc.; and McKesson Medical-Surgical Minnesota
                             Supply, Inc.



                                2
      Case 2:19-cv-00064-LGW-BWC Document 58 Filed 06/21/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that on June 21, 2019, I caused a copy of the foregoing to be filed

electronically through this Court’s electronic filing system, and, as such, notice of such filing

should be sent by operation of the Court’s electronic filing system to all parties indicated on the

electronic filing receipt.


                                            /s/ Cody S. Wigington
                                            Cody S. Wigington
                                            (Georgia Bar No. 653519)
                                            BAKER & HOSTETLER LLP
                                            1170 Peachtree Street, Suite 2400
                                            Atlanta, Georgia 30309-7676
                                            Telephone:     (404) 459-0050
                                            Facsimile:     (404) 459-5734
                                            cwigington@bakerlaw.com

                                            Counsel for Cardinal Health, Inc., Cardinal Health
                                            108, LLC, Cardinal Health 110, LLC, Cardinal
                                            Health 112, LLC, Cardinal Health 113, LLC,
                                            Cardinal Health 116, LLC, Cardinal Health 200, LLC
                                            Cardinal Health 414, LLC




                                                3
